Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 31, 2016

                                      No. 04-16-00711-CV

                                       John DEVILBISS,
                                           Appellant

                                                v.

                                       Marjorie BURCH,
                                           Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2016CV04843
                       Honorable Tommy Stolhandske, Judge Presiding


                                         ORDER
           This is an appeal in an eviction action. Appellant has filed a motion asking this court
“to halt the eviction and writ of possession.” In essence, appellant is asking that we stay the
county court’s judgment pending our determination of the appeal. However, appellant did not
file the requisite supersedeas bond as required by the Texas Property Code. See TEX. PROP.
CODE ANN. § 24.007(a) (stating that “A judgment of a county court may not under any
circumstances be stayed pending appeal unless, within 10 days of the signing of the judgment,
the appellant files a supersedeas bond in an amount set by the county court.”).

Accordingly, we DENY appellant’s motion. See id.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court